NOTICE OF ALLOWABILITY


Claim Interpretation
The term "about" in claims 1, 23, and 24 is defined by the specification as accounting for inherent deviations in measured or calculated values preceded by the term that would be recognized by those of ordinary skill in the art (Specification as originally filed, [00128]).

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven J. French on March 2, 2022.

The application has been amended as follows: 
	
	Please amend claim 1.  Please cancel claims 11-17.

	1. (Currently Amended) A display device comprising: 
a flexible display panel;
a plurality of functional layers above the flexible display panel and comprising:
an impact-absorbing functional layer to absorb an impact applied thereto, and
a window functional layer above the impact-absorbing functional layer; and
a plurality of adhesive members each being between respective ones of the plurality of functional layers or between one functional layer among the plurality of functional layers and the flexible display panel,
wherein a sum of thicknesses of the plurality of adhesive members is equal to or greater than 150 micrometers (µm) and equal to or less than 195 micrometers (µm), and a thickness of an adhesive member of the plurality of adhesive members having the largest thickness among the plurality of adhesive members is equal to or less than about 1.3 times a thickness of an adhesive member of the plurality of adhesive members having the smallest thickness among the plurality of adhesive members,
wherein the plurality of functional layers further comprise a polarizing functional layer to polarize a light incident thereto, and the polarizing functional layer is between the impact-absorbing functional layer and the flexible display panel,
wherein the plurality of adhesive members comprise a first adhesive member between the flexible display panel and the polarizing functional layer, a second adhesive member between the polarizing functional layer and the impact-absorbing functional layer, and a third adhesive member between the impact-absorbing functional layer and the window functional layer, and-2- 

50 micrometers (µm) and equal to or less than 65 micrometers (µm).

	11. (Canceled)
12. (Canceled)
	13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Kee et al. (US 2015/0201487 A1) teaches a flexible display device comprising a flexible display panel, a plurality of functional layers, and a plurality of adhesive members disposed between the display panel and functional layers.  Kee fails to teach an impact absorbing layer; fails to teach a window functional layer disposed above an impact absorbing layer; fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being equal to or less than about 1.3 times the thickness of the adhesive member with the smallest thickness; and fails to teach a thickness of each individual adhesive member being from 50-65 micrometers.
Park et al. (US 2017/0373281 A1) teaches a flexible display device comprising a display panel, a cover window, and an impact absorbing functional layer.  Park fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being equal to or less than about 1.3 times the thickness of the adhesive member with the smallest thickness; and fails to teach a thickness of each individual adhesive member being from 50-65 micrometers.
Yang et al. (US 2017/0278899 A1) teaches a flexible display device comprising a plurality of functional layers and adhesive members.  Yang fails to teach an impact absorbing layer; fails to teach a window functional layer disposed above an impact absorbing layer; fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being equal to or less than about 1.3 times the thickness of the adhesive member with the smallest thickness; and fails to teach a thickness of each individual adhesive member being specifically from 50-65 micrometers.
Jang et al. (US 2017/0153668 A1) teaches a flexible display device having an impact absorption layer and a soft/cushion layer.  Jang fails to teach a window functional layer disposed above an impact absorbing layer; fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being equal to or less than about 1.3 times the thickness of the adhesive member with the smallest thickness; and fails to teach a thickness of each individual adhesive member being from 50-65 micrometers.
Nodono et al. (WO 2017/014287 A1) teaches a flexible resin film for display devices having a tensile modulus of 4.0 GPa or more.  Nodono fails to teach a window functional layer disposed above an impact absorbing layer; fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being equal to or less than about 1.3 times the thickness of the adhesive member with the smallest thickness; and fails to teach a thickness of each individual adhesive member being from 50-65 micrometers.
Hu et al. (WO 2017/066364 A1) teaches a flexible display device comprising a plurality of functional layers and adhesive members.  Hu fails to teach a window functional layer disposed above an impact absorbing layer; fails to teach a polarization member disposed between a display panel and an impact absorbing layer; fails to teach a sum thickness of a plurality of adhesive members being from 150-195 micrometers; fails to teach an adhesive member with the largest thickness having thickness being 
Additionally, the present invention having the claimed display device structure and layer arrangement (see Inventive Examples 6, 7, 8, 9, & 10 of Table 2) simultaneously exhibits superior pen drop performance and superior layer separation prevention during folding/curving when compared to display devices that fall outside the scope of the present claims (see Specification as originally filed, Pgs 10-12, 22-24, Tables 1-3).
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Eli D. Strah/Primary Examiner, Art Unit 1782